Citation Nr: 1627009	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder strain disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle strain disability.

3.  Entitlement to an initial compensable rating for tendonitis of the left 3rd digit.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for a right shoulder strain disability and a left ankle strain disability and granted service connection for tendonitis of the left 3rd digit at an initial noncompensable evaluation.

The Board notes that in the April 2010 rating decision, the RO denied the Veteran's claims for service connection for a right shoulder strain disability and a left ankle strain disability, without first addressing whether new and material evidence had been presented to reopen the claims.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1996 to August 2000.

2.  On June 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the issues on appeal was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder strain disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle strain disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an initial compensable rating for tendonitis of the left 3rd digit have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On June 10, 2016 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the issues on appeal was requested.  Specifically, the Veteran's representative wrote the following: "The Veteran wishes to terminate his open appeal for service connection for a right shoulder strain, service connection for a left ankle strain, and increased rating for tendonitis of the left index finger.  He is satisfied with the current ratings and desired no further appeals work." As this statement from the Veteran's representative is in writing and clearly shows the Veteran's intent to withdraw his appeals, the Board finds that the Veteran has withdrawn these appeals.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder strain disability is dismissed.

The appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle strain disability is dismissed.

The appeal of entitlement to an initial compensable rating for tendonitis of the left 3rd digit is dismissed.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


